t c memo united_states tax_court deborah carman goodin petitioner v commissioner of internal revenue respondent docket no 8218-04l filed date deborah carman goodin pro_se j craig young for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion for summary_judgment and respondent’s motion for a penalty under section respondent’s motion for a penalty we shall 1all section references are to the internal_revenue_code continued refer collectively to respondent’s motion for summary_judgment and respondent’s motion for a penalty as respondent’s motions we shall grant respondent’s motions background the record establishes and or the parties do not dispute the following petitioner resided in garner north carolina at the time she filed the petition in this case on date respondent issued to petitioner a notice_of_deficiency notice_of_deficiency with respect to her taxable years and in that notice of defi- ciency respondent determined a deficiency in and additions to petitioner’s federal_income_tax tax as follows additions to tax sec_6654 sec_6651 sec_6651 year deficiency dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure in the notice_of_deficiency respondent stated the amount of the addition_to_tax cannot be determined at this time and an addition_to_tax of percent will be imposed for each additional month or fraction thereof of nonpayment up to percent as provided by sec_6651 of the internal_revenue_code for the taxable years ended date date and date petitioner did not file a petition with the court with continued code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure respect to the notice_of_deficiency relating to her taxable years and on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for each of her taxable years and we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabil- ities for and respondent issued to petitioner the notice_and_demand for payment as required by sec_6303 with respect to peti- tioner’s unpaid liabilities for and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing notice of tax_lien with respect to petitioner’s unpaid liabilities for and on or about date in response to the notice of tax_lien petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office the following is the only explanation that petitioner provided in her form for her disagreement with respondent’s proposed collection action mathmaticly sic incorrect on a date not disclosed by the record a settlement officer with the appeals_office settlement officer held a telephonic appeals_office hearing with petitioner with respect to the notice of tax_lien in connection with the telephonic appeals_office hearing the settlement officer relied on transcripts of peti- tioner’s accounts with respect to petitioner’s taxable years and on a date not disclosed by the record respondent sent to petitioner by facsimile respondent’s facsimile pertinent sections of the code the income_tax regulations and various court cases which establish that petitioner is obligated to pay tax as well as any additions to tax and interest as provided by law for each of her taxable years and on date in response to respondent’s facsimile petitioner sent to respondent by facsimile a letter petitioner’s date letter that stated in pertinent part i specified on form that the notice of lien were mathematically incorrect and my question to you was where is the statute and implementing regulation that makes me liable for the penalty or tax i have a copy of the irc and the part of the index in the front under the subject of liability for tax doesn’t even mention subtitles a through c income taxes i have been looking at the laws and irc statues and regulations and they show i’m not liable but absolutely none that show that i am i am not refusing to pay i will gladly pay as you are requesting if you would please show me the law that says i have gross_income form a taxable situs under sec_1 f that is legally considered as taxable_income please just show me the amount of tax i owe in a way that is consistent with sec_861 of the irc and the implementing regulation and statute reproduced liter- ally on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination a document that was attached to and incorporated in that notice of determi- nation stated in pertinent part summary and background the taxpayer submitted a timely request for a collec- tion due process hearing in response to the notice of lien filing the taxpayer’s request for a due process hearing stated mathmaticaly incorrect since she received a statutory_notice_of_deficiency she was told that she could not dispute the liability under collection_due_process and the audit_reconsideration process was explained to her publication was also sent to her in her phone conference the taxpayer stated that she would pay the tax if we could show her that she was liable for the tax_appeals faxed her code regulations and court cases but her response by letter dated states i have a copy of the irc and the part of the index in the front under the subject of ‘liability for tax’ doesn’t even mention subtitles a through c income taxes i have been looking for the laws and irc stat- utes and regulations and they show i am not liable but absolutely none of them show that i am i am not refusing to pay as you are requesting if you would please show me that the law says i have ‘gross income’ form a taxable ‘situs’ under sec_1_861-8 that is legally considered as ‘taxable’ income these arguments are frivolous and need not be addressed further as the information she requested has been provided to her the taxpayer has not provided any documentation or collection alternatives applicable law and administrative procedures with the best information available the requirements of various applicable law or administrative procedures have been met sec_6321 creates a lien on the taxpayer’s property if the taxpayer neglects or refuses to pay the tax after the tax is assessed and after notice_and_demand for payment at his last_known_address as provided for in sec_6303 review of transcripts have confirmed the tax was assessed and notice_and_demand was mailed to the taxpayer at his last_known_address and there is still a balance due sec_6320 provides that the irs will notify a taxpayer of the filing of a nftl and of the right to a hearing before the irs office of appeals with respect to the filing of nftl such notification was mailed to you this appeals officer has had no prior involvement with respect to these liabilities relevant issues presented by the taxpayer the request for a collection process due hearing filed by the taxpayer stated mathmaticaly incorrect the taxpayer did not file a return and does not believe that she has gross_income or owes the tax a proper assessment was made on after mailing the statutory_notice_of_deficiency to the taxpayer’s last know address on she has been given the opportunity to dispute the assessment before it was made no alternative to the filing of the nftl was suggested balancing the efficient tax collection with concern regarding intrusiveness appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection action with the legitimate concerns that such action be no more intrusive than necessary as required by sec_6330 the case will be returned to compliance for any_action they deem appropriate the filing of the lien in this case properly balances the need for efficient collection action with concerns over the level of intrusiveness necessary to accomplish collection of the liability it is appeals determina- tion that compliance properly followed all procedures and properly filed the lien summary of determination appeals has verified or received verification that applicable laws and administrative procedures have been met has considered the issues raised and has balanced the proposed collection action with the legitimate concerns that such action be no more intrusive than necessary as required by internal_revenue_code irc sec_6320 your request for a collection_due_process cdp hearing was timely filed accordingly you were entitled to a cdp hearing for the filing of the lien we have held a collection_due_process cdp hearing by phone with the appeals officer kathryn a lester your power_of_attorney john turner and you deborah c goodin you stated that the liability was mathmaticaly incorrect that your wages and other income are not gross_income and are not subject_to tax the service has issued a statutory_notice_of_deficiency to you on which de- faulted since you did not petition the court by you cannot dispute the liability under col- lection due process since you have previously been given the opportunity to dispute the liability the tax assessments were made on you have not raised any collection alterna- tives therefore the proposed lien action balances the efficient collection_of_taxes with the taxpayer’s legitimate concern that the col- lection action be no more intrusive than necessary the appeals_office sustains the filing of the lien the case will be returned to the compliance office for appropriate collection actions reproduced liter- ally petitioner filed a petition with the court with respect to the notice_of_determination relating to petitioner’s unpaid liabilities for and the attachment to the petition petitioner’s attachment to the petition that we consider to be part of the petition contained statements conten- tions arguments and requests that the court finds to be frivo- lous and or groundless on or about date after petitioner filed her petition with the court petitioner sent to respondent a document entitled notice of response in the form of an affidavit under usc petitioner’s date affidavit petitioner’s date affidavit contained statements contentions arguments and requests that the court finds to be frivolous and or groundless in response to petitioner’s date affidavit respondent sent a letter to petitioner dated date 2the frivolous and or groundless statements contentions arguments and requests in petitioner’s attachment to the peti- tion are similar to the frivolous and or groundless statements contentions arguments and requests in petitions filed by certain other taxpayers with cases in the court see eg jones v commissioner tcmemo_2003_131 copeland v commis- sioner tcmemo_2003_46 3petitioner’s date affidavit contained state- ments contentions arguments and requests that are similar to the types of statements contentions arguments and requests contained in the documents that certain other taxpayers with cases in the court have sent to the internal_revenue_service see eg copeland v commissioner supra smith v commis- sioner tcmemo_2003_45 respondent’s date letter which stated in pertinent part on date our office received a docu- ment from you captioned notice of response in the form of an affidavit under usc this document asserts frivolous arguments related to your liability for the unpaid taxes and demands that our office answer ques- tions and produce documents pursuant to tax_court rule sec_71 and sec_72 our office is prepared to discuss any relevant issues however we are under no obligation to discuss frivolous issues such as those raised by you in the petition in this case furthermore many of your arguments relate to whether you in fact owe the and federal income taxes assessed against you by the irs on date the irs mailed a statutory_notice_of_deficiency for these income taxes to your last_known_address a complete copy of this notice_of_deficiency is enclosed you in fact received this notice_of_deficiency see notice of response wherein you state i responded by letter to the notice_of_deficiency because you received a notice_of_deficiency for your and income taxes you are prohibited from disputing either the existence and amounts of these tax_liabilities in this proceed- ing sec_6330 under sec_6673 the court may award a penalty to the united_states in an amount up to dollar_figure when the proceeding has been instituted or maintained by a taxpayer primarily for delay or if the taxpayer’s position in the proceeding is frivolous or groundless in 115_tc_576 this court issued an unequivocal warning to taxpayers concerning the imposition of damages under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 furthermore in later lien levy cases this court has imposed sec_6673 damages against taxpayers who asserted frivolous argu- ments see eg bradshear sic v commissioner tcmemo_2003_196 if you continue to assert frivo- lous arguments in this proceeding our office will request the tax_court to impose damages against you under sec_6673 on date respondent sent a letter to petitioner respondent’s date letter which stated in pertinent part enclosed is a copy of a recent opinion kilgore v commissioner tcmemo_2005_24 filed date in kilgore the tax_court granted respondent’s motion for summary_judgment and in doing so rejected as frivolous many of the same arguments you have made in your case the tax_court also granted respondent’s motion for damages under sec_6673 and ordered the petitioner in kilgore to pay the united_states a pen- alty of dollar_figure in response to respondent’s date letter on a date not disclosed by the record in date petitioner sent to respondent another affidavit entitled petition private redress of grievance in the absence of judicial process in the form of an affidavit with imperative need for response petitioner’s date affidavit which stated in pertinent part this is in response to your notice dated march 11th i have found talking with you to be very difficult affiant seeks a bill which mr young and the corporate united_states state affiant owes send me a certified bill that the federal govern- ment says i owe which is verified per black’s law dictionary and that you have personal knowledge con- cerning this debt affiant is sending this petition to avoid judicial process and objects to motion for summary_judgment do you not realize the hardship and duress you and your organization place on people the tremendous debt already established and placed on affiant through internal_revenue_service north carolina department of revenue fuel bills and other obligations just to name a few time is stolen from family and friends on date petitioner filed with the court a motion to dismiss which the court denied petitioner’s motion to dismiss contained statements contentions arguments and re- quests that the court finds to be frivolous and or groundless discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion for summary_judgment petitioner did not file a petition with the court with respect to the notice_of_deficiency that respondent issued to her relating to her taxable years and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determi- nation of the commissioner of the internal revenue for abuse of 4the frivolous and or groundless statements contentions arguments and requests in petitioner’s motion to dismiss are similar to the frivolous and or groundless statements conten- tions arguments and requests in documents filed by certain other taxpayers with cases in the court see eg fink v commissioner tcmemo_2003_61 smith v commissioner supra discretion 114_tc_604 114_tc_176 as was true of petitioner’s date letter peti- tioner’s attachment to the petition petitioner’s date affidavit petitioner’s date affidavit and peti- tioner’s motion to dismiss petitioner’s position in petitioner’s response to respondent’s motion for summary_judgment peti- tioner’s response and petitioner’s supplement to petitioner’s response is frivolous and or groundless based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notice_of_determination with respect to petitioner’s unpaid liabilities for and in respondent’s motion for a penalty respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it wa sec_5the statements contentions arguments and requests set forth in petitioner’s response are similar to the statements contentions arguments and requests set forth in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or groundless sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in respondent’s date letter respondent advised peti- tioner of the holding in pierson v commissioner supra and cautioned petitioner that if she continued to assert frivolous arguments respondent would request that the court impose a penalty on her under sec_6673 on date the court issued an order in which inter alia the court reminded peti- tioner about sec_6673 and indicated that if petitioner continued to advance statements contentions arguments and or requests that the court found to be frivolous and or groundless the court would be inclined to impose on petitioner a penalty not in excess of dollar_figure under sec_6673 nonetheless in the instant case petitioner alleged in petitioner’s attachment to the petition argued in petitioner’s motion to dismiss and advances in petitioner’s response and petitioner’s supplement to petitioner’s response we believe primarily for delay frivolous and or groundless statements contentions arguments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and to the extent we have not found them to be frivolous and or groundless we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s mo- tions to reflect the foregoing an order granting respondent’s motions and decision for respondent will be entered
